United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3195
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Andre L. Jones,                          *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 14, 2008
                                 Filed: February 26, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Andre Jones pled guilty to unlawful possession of a firearm as a previously
convicted felon, in violation of 18 U.S.C. § 922(g)(1). The district court determined,
based on Jones’s criminal history, that he qualified as an armed career criminal
pursuant to 18 U.S.C. § 924(e) and USSG § 4B1.4, because he had sustained three
prior convictions for a “violent felony” within the meaning of 18 U.S.C.
§ 924(e)(2)(B). The court relied on a prior Missouri conviction for robbery in the
second degree as one predicate offense. Over Jones’s objection, the court also ruled
that four prior convictions in Missouri for first degree tampering with a motor vehicle,
see Mo. Rev. Stat. § 569.080, counted as violent felonies. Accordingly, the court
sentenced Jones to the statutory minimum term of 180 months’ imprisonment. See 18
U.S.C. § 924(e)(1).

        Jones appeals, arguing that the district court should have reduced his sentence
below the statutory minimum based on assistance that he provided to the government
in the investigation of other offenses. In a supplemental brief, Jones contends that the
district court also erred by classifying him as an armed career criminal. He argues that
in light of United States v. Williams, 537 F.3d 969, 974-75 (8th Cir.), reh’g denied,
546 F.3d 961 (8th Cir. 2008), his prior convictions for tampering with a motor vehicle
do not qualify as violent felonies under § 924(e). Relying on Begay v. United States,
128 S. Ct. 1581 (2008), Williams held that auto tampering by operation in Missouri
is not a crime of violence under USSG § 4B1.2, thus overruling United States v.
Bockes, 447 F.3d 1090, 1092-93 (8th Cir. 2006). Williams stated that the inquiry
applicable to § 4B1.2 also governs whether an offense is a violent felony under
§ 924(e), thus effectively abrogating circuit precedent holding that tampering by
operation is a violent felony. See United States v. Johnson, 417 F.3d 990, 996-999
(8th Cir. 2005). Therefore, under current law, Jones should not have been sentenced
as an armed career criminal. In view of this conclusion, we need not address Jones’s
argument that the district court had authority to sentence him below the statutory
minimum. But cf. United States v. Holbdy, 489 F.3d 910, 912-13 (8th Cir. 2007).

      For these reasons, we vacate the judgment of the district court and remand for
resentencing.
                       _____________________________




                                          -2-